Exhibit 10.1

SECOND AMENDMENT TO LEASE

This SECOND AMENDMENT TO LEASE (“Amendment”) is made and entered into effective
for all purposes as of July 12, 2010 (the “Effective Date”), by and between
TARRANT COUNTY COLLEGE DISTRICT, a political subdivision of the State of Texas
(“Landlord”), and RADIOSHACK CORPORATION, a Delaware corporation (“Tenant”).

RECITALS:

A. Landlord and Tenant did heretofore make and enter into that certain Amended
and Restated Lease dated effective as of June 25, 2008 (the “Original Lease”)
(the Original Lease, together with the exhibits and other attachments attached
thereto, and as the same has been heretofore amended pursuant to the Prior
Amendment described below, being referred to collectively as the “Lease”), which
Lease sets forth the terms and conditions of the lease and demise by Landlord to
Tenant of certain Premises as described and defined in the Lease.

B. The Lease heretofore has been amended pursuant to that certain First
Amendment to Lease dated March 11, 2010 (the “First Amendment”) heretofore made
and entered into by and between Landlord and Tenant (the “First Amendment being
sometimes herein referred to as the “Prior Amendment”).

C. Pursuant to the First Amendment, the Lease was amended for the purpose of
giving Tenant the option to extend the applicable Lease term with regard to the
Clear Fork Building (as such term is defined in the Lease) and the West Fork
Building (as such term is defined in the Lease), upon and subject to the terms,
limitations and conditions more particularly described in the First Amendment.

D. Tenant now desires to exercise the option to extend the applicable Lease term
with regard to the Clear Fork Building and the West Fork Building, upon and
subject to the terms, limitations and conditions more particularly described
hereinbelow and in the Lease, and Landlord and Tenant have additionally agreed
to certain other modifications of the Lease as described hereinbelow, all upon
and subject to the terms, limitations and conditions set forth in this
Amendment.

E. Landlord and Tenant accordingly desire to amend the Lease upon the terms and
provisions hereinafter set forth.

AGREEMENT:

For and in consideration of the above and foregoing premises and the mutual
covenants and agreements set forth hereinbelow, together with other good and
valuable consideration, the receipt and sufficiency of which consideration is
hereby acknowledged by each of the parties hereto, Landlord and Tenant do hereby
agree that the Lease shall be and is hereby amended as follows:

1. Defined Terms. Terms defined in the Lease and delineated in this Amendment by
initial capital letters shall have the same meanings ascribed thereto in the
Lease, except to the extent that the meaning of any such term is specifically
modified by the provisions of this Amendment. In addition, terms not defined in
the Lease but defined herein will, when delineated with initial capital letters,
have the meanings ascribed thereto in this Amendment. Terms and phrases which
are not delineated in this Amendment by initial capital letters shall have the
meanings commonly ascribed thereto. In that regard, the above and foregoing
premises and recitals are incorporated in this Amendment and made a part hereof
for all purposes, including incorporation of the definitions contained therein.

 

SECOND AMENDMENT TO LEASE – Page 1



--------------------------------------------------------------------------------

2. Tax Abatements. Subparagraph 2(b) of the Lease is hereby amended to read in
its entirety as follows:

(b) During the Term, Tenant shall retain and continue to receive all payments
previously made or payable under all existing agreements, as such agreements may
be amended on or before the Effective Date (collectively, “Existing Incentive
Agreements”) or any new agreements entered into after the Effective Date
(collectively, “New Incentive Agreements”), in either case by and between Tenant
and the City of Fort Worth, the Tax Increment Reinvestment Zone Number Six, City
of Fort Worth, Texas, or any other Governmental Authority providing for the
payment to Tenant of economic development grants or incentives, cost
reimbursements or property tax rebates, which payments relate in any way to
Landlord’s Property; provided, however, if any agreement between Landlord and
any taxing authority entered into after the Effective Date provides an immediate
reduction in the amount of Taxes payable by Landlord with respect to the
Premises during the year for which such Taxes are assessed (individually, a “Tax
Abatement”, and collectively, “Tax Abatements”), as distinguished from a rebate,
refund, reimbursement or other payment out of or attributable to Taxes
previously paid by Landlord or Tenant, such Tax Abatement and all benefits
thereof shall be retained by Landlord or, if applicable, shall be assigned by
Tenant to Landlord (if assignment is permitted by the terms thereof), without
further consideration, so that Landlord will have the full benefit of such Tax
Abatement. Landlord acknowledges and agrees that none of the Existing Incentive
Agreements provide for the payment of any Tax Abatements thereunder and Landlord
hereby waives any claim relating to payments made or payable under the Existing
Incentive Agreements or any New Incentive Agreements. Tenant agrees that
Landlord may protest or challenge the appraised value determined by Tarrant
Appraisal District for all or any portion of Landlord’s Property, including the
Premises, and Landlord will have the full benefit attributable to any reduction
in such appraised value. Notwithstanding anything set forth herein to the
contrary, Landlord shall be entitled to retain any refund of real estate taxes
made to Landlord relating to real estate taxes previously paid by Landlord, but
which were paid by Landlord under protest at the time of payment.

3. Landlord Services. Subparagraph 10(c) of the Lease is hereby amended to read
in its entirety as follows:

(c) Except as otherwise provided in this Lease, Landlord, at Landlord’s sole
cost and expense, agrees to furnish Tenant the following services: (i) hot and
cold water for use in the lavatories and break areas on the floor(s) on which
the Premises is located; (ii) central heat and air conditioning in season during
Tenant’s normal business hours, at such temperatures and in such amounts as are
standard for buildings of similar class, size, age and location, or as required
by Governmental Authority; provided, however, that if Tenant exercises the
option granted to Tenant in this Lease to extend the term of this Lease as to
the Control Center and/or the Data Center, during the Extended Term as to the
Control Center and/or the Data Center, Tenant shall pay the cost of all
electricity used during the Extended Term to furnish central heat and air
conditioning to the Control Center and/or the Data Center; (iii) janitorial and
cleaning service in and about the Premises on Business Days; (iv) electricity to
the Premises for general office use; provided, however, that if Tenant exercises
the option granted to Tenant in this Lease to extend the term of this Lease as
to the Control Center and/or the Data Center, during the Extended Term as to the
Control Center and/or the Data Center, Tenant shall pay the cost of all
electricity used during the Extended Term in the Control Center and/or the Data
Center; (v) fluorescent and incandescent bulb and ballast replacement in the
Premises and common areas of the Buildings; and (vi) passenger and freight
elevator service and escalator service in common with Landlord and other
persons.

 

SECOND AMENDMENT TO LEASE – Page 2



--------------------------------------------------------------------------------

4. Maintenance and Repair; Landlord Services; Electricity. Paragraph 10 of the
Lease is hereby amended by adding the following additional subparagraph to
Paragraph 10 as Subparagraph 10(e):

(e) Tenant shall pay to Landlord, without any offset or deduction, as Additional
Rent, all Electricity Charges (hereafter defined) incurred with respect to the
Control Center and/or the Data Center during the Extended Term as to the Control
Center and/or the Data Center. As used in this Lease, the term “Electricity
Charges” shall mean all costs incurred for electricity in connection with the
use, occupancy and/or operation of the Control Center and/or the Data Center and
all related improvements and appurtenances during the Extended Term as to the
Control Center and/or the Data Center, including, but not limited to,
electricity used for heating and air-conditioning and electricity used to power
computers and other electronic equipment. Landlord will bill Tenant for Tenant’s
Electricity Charges under this Subparagraph 10(e) monthly. During the Extended
Term as to the Control Center and the Data Center, electricity used in the
Control Center and the Data Center will be separately metered. Landlord will
bill Tenant for Electricity Charges for the last full or partial month of the
Term as to the Control Center and the Data Center as soon as practicable after
the termination or expiration of this Lease as to the Control Center and the
Data Center. Tenant will pay the Electricity Charges for each month with
Tenant’s next following payment of Basic Rent after receipt of each bill for
Electricity Charges. Tenant shall be responsible for the payment of all
Electricity Charges up to and including the date of expiration or termination of
this Lease as to the Control Center and the Data Center, whether such costs have
been billed to Tenant or not at the time of the termination of this Lease as to
the Control Center and the Data Center. Tenant’s obligation to pay the final
bill for Electricity Charges and any other unpaid bills for Electricity Charges
survives the termination or expiration of this Lease. Notwithstanding anything
set forth herein to the contrary, Landlord, at its sole option, may elect to
provide Tenant with a good faith estimate of the Electricity Charges for each
calendar year during the Extended Term of this Lease as to the Control Center
and the Data Center. If Landlord provides such estimate to Tenant, on or before
the first day of each month, Tenant shall pay to Landlord a monthly installment
equal to one-twelfth of Landlord’s estimate of the Electricity Charges for such
calendar year. If Landlord determines that its good faith estimate of the
Electricity Charges was incorrect, Landlord may provide Tenant with a revised
estimate at any time during such calendar year. After its receipt of the revised
estimate, Tenant’s monthly payments for Electricity Charges shall be based upon
the revised estimate. If Landlord does not provide Tenant with an estimate of
the Electricity Charges by January 1 of a calendar year, Tenant shall continue
to pay monthly installments based on the most recent estimate(s) until Landlord
provides Tenant with the new estimate. Upon delivery of the new estimate, an
adjustment shall be made for any month for which Tenant paid monthly
installments based on the same year’s prior incorrect estimate(s). Tenant shall
pay Landlord the amount of any underpayment within thirty (30) days after
receipt of the new estimate. Any overpayment shall be credited against the next
sums due and owing by Tenant or, if no further Basic Rent is due, refunded
directly to Tenant within thirty (30) days of determination. The obligation of
Tenant to pay for Electricity Charges as provided herein shall survive the
expiration or earlier termination of this Lease.

 

SECOND AMENDMENT TO LEASE – Page 3



--------------------------------------------------------------------------------

5. Basic Rent. Exhibit 5 of the Lease is hereby amended to read in its entirety
as set forth in Exhibit 5 attached hereto.

6. Exercise of Option. Tenant hereby exercises the option granted to Tenant in
the Lease to extend the Lease for one term of five (5) years for each of the
Clear Fork Building and the West Fork Building. Landlord acknowledges and agrees
that Tenant has properly and timely exercised the option granted to Tenant in
the Lease to extend the Lease for one term of five (5) years for each of the
Clear Fork Building and the West Fork Building. It is hereby agreed that the
term of the Lease with respect to the Clear Fork Building and the West Fork
Building shall be and is hereby extended, upon and subject to the terms and
conditions of the Lease as amended by this Amendment, for a period of sixty
(60) months, which extended term of the Lease of the Clear Fork Building and the
West Fork Building (the “Extended Term”) shall commence effective as of July 1,
2011, and shall end (and the term of the Lease with respect to the Clear Fork
Building and the West Fork Building shall thus now expire) at 11:59 p.m. (Fort
Worth, Texas time) on June 30, 2016, subject to earlier termination as provided
in this Amendment and/or as may be provided in the Lease. It is agreed that the
aforesaid extension of the term of the Lease with respect to the Clear Fork
Building and the West Fork Building shall be upon the same terms and conditions
contained in the Lease, with the exceptions that (a) the term of the Lease with
respect to the Clear Fork Building and the West Fork Building shall not be
further available for renewal or extension, (b) the Basic Rent payable by Tenant
to Landlord with respect to the Clear Fork Building and the West Fork Building
during the aforesaid Extended Term of the Lease with respect to the Clear Fork
Building and the West Fork Building shall be in the amount(s) set forth in
Exhibit 5 of the Lease as amended hereby, and (c) the Lease shall be otherwise
amended during such Extended Term as set forth in this Amendment.
Notwithstanding anything to the contrary set forth in this Amendment, it is
acknowledged and agreed that the term of Tenant’s lease of the remainder of the
Premises is not affected or extended pursuant hereto and shall instead remain as
set forth in the Lease.

 

SECOND AMENDMENT TO LEASE – Page 4



--------------------------------------------------------------------------------

7. No Warranty as to Clear Fork Building or West Fork Building. Landlord makes
no warranty or representation that the Clear Fork Building or the West Fork
Building is suitable for Tenant’s use, it being assumed that Tenant has
satisfied itself thereof, and Tenant accordingly accepts each of the Clear Fork
Building and the West Fork Building in its current “AS IS, WITH ALL FAULTS”
condition. Tenant acknowledges and agrees that Landlord is under no obligation
to perform any work or to provide any materials or other alterations or
improvements in connection with this Amendment or to otherwise prepare the Clear
Fork Building or the West Fork Building for Tenant for the Extended Term, and
that neither Landlord nor any of Landlord’s agents, representatives or employees
has made any representations, warranties or promises with respect to the Clear
Fork Building or the West Fork Building, including without limitation any
representation or warranty as to the fitness or suitability thereof for any
purpose. Tenant further hereby acknowledges and agrees that Landlord shall not
provide to Tenant any allowances (including, without limitation, any design
allowance, construction allowance and the like) or any other tenant inducements
or concessions in connection with Tenant’s execution of this Amendment or in
connection with Tenant’s exercise of the option granted to Tenant in the Lease
to extend the Lease for one term of five (5) years for each of the Clear Fork
Building and the West Fork Building.

8. Renewal Option. It is acknowledged and agreed by Landlord and Tenant that any
and all renewal options heretofore provided to Tenant pursuant to the Lease with
regard to the Clear Fork Building and the West Fork Building shall be and are
hereby deleted and shall be of no further force and effect.

9. Dismissal of Exemption Suit. Landlord and Tenant acknowledge that there is
now pending before the District Court of Tarrant County, Texas, 96th Judicial
District, a lawsuit brought by Landlord in Cause No. 096-242929-10, styled
Tarrant County College District, Plaintiff v. Tarrant Appraisal District,
Defendant (the “Exemption Suit”), whereby Landlord is seeking a judicial
determination that all or part of the Premises is exempt from ad valorem taxes.
Within thirty (30) days after the Effective Date, Landlord shall cause the
Exemption Suit to be dismissed with prejudice.

 

SECOND AMENDMENT TO LEASE – Page 5



--------------------------------------------------------------------------------

10. Termination Option. Paragraph 7 of the First Amendment is hereby deleted in
its entirety. From and after the Effective Date, Paragraph 7 of the First
Amendment will no longer have any force or effect. Subject to the terms and
conditions of this paragraph, Tenant may at any time and from time to time
during the period beginning on July 1, 2015, and ending on June 30, 2016,
terminate the Lease as to any one or more of the Clear Fork Building, the West
Fork Building, the Control Center, and/or the Data Center, in each case by
written notice to Landlord specifying the portion of the Premises (i.e., all of
the Clear Fork Building, all of the West Fork Building, all of the Control
Center, and/or all of the Data Center) with respect to which Tenant has elected
to terminate the Lease. Notice of termination may be given by Tenant to Landlord
at any time during the Term. The effective date of any such termination shall be
the later of six (6) months after Landlord’s receipt of such written notice of
termination from Tenant or July 1, 2015, subject to Tenant’s compliance with the
provisions of this paragraph. If Tenant properly and timely elects to terminate
the Lease as to any one or more of the Clear Fork Building, the West Fork
Building, the Control Center and/or the Data Center, such termination shall be
effective only if Tenant shall (a) have paid all Basic Rent, Additional Rent and
other sums owing by Tenant to Landlord through the effective date of such
termination, and (b) not be in default under any of the terms, conditions or
provisions of the Lease as of the date of Landlord’s receipt of such notice of
termination or as of the effective date of such termination. Any such
termination shall be effective only as to all (but not part) of the particular
component of the Premises with respect to which Tenant desires to terminate the
Lease (e.g., if Tenant desires to terminate the Lease as to the West Fork
Building, any such termination shall be effective only as to all (but not part)
of the West Fork Building). Following such termination and payment by Tenant to
Landlord of any sums owing by Tenant to Landlord, neither Landlord nor Tenant
shall have any obligations to the other with respect to the portion of the
Premises with respect to which the Lease has been terminated except those
obligations of Landlord and Tenant under the Lease through the effective date of
such termination and those obligations which survive the expiration or
termination of the Lease as specified in the Lease. In the event that Tenant
fails to properly and timely comply with the provisions of this paragraph
entitling Tenant to terminate the Lease as to any one or more of the Clear Fork
Building, the West Fork Building, the Control Center and/or the Data Center,
Tenant shall be deemed to have waived Tenant’s right to terminate the Lease
pursuant to this paragraph and the Lease shall continue in full force and
effect.

11. Governmental Incentives. Paragraph 8 of the First Amendment is hereby
deleted in its entirety. From and after the Effective Date, Paragraph 8 of the
First Amendment will no longer have any force or effect. Landlord and Tenant
acknowledge that Tenant has applied for various approvals and incentives in
connection with Tenant’s use and occupancy of the Premises (collectively, the
“Approvals”), including, various governmental and quasi-governmental incentives
proposed to be received by Tenant directly or indirectly from federal, state or
local units of government. It is the intent of Landlord and Tenant that 100% of
the benefit of any such Approvals inure to the benefit of Tenant; provided,
however, that notwithstanding the foregoing, Landlord will have the full benefit
of any Tax Abatements to the extent provided in subparagraphs 2(b) and 7(c) of
the Lease as amended hereby.

12. Prohibited Persons and Transactions. Tenant represents and warrants to
Landlord that Tenant is currently in compliance with and shall at all times
during the Term of the Lease (including any renewal or extension thereof and
including the Extended Term with regard to any of the Premises) remain in
compliance with the regulations of the Office of Foreign Asset Control (“OFAC”)
of the Department of Treasury (including those named on OFAC’s Specially
Designated and Blocked Persons List) and any statute, executive order (including
the September 24, 2001 Executive Order Blocking Property and Prohibiting
Transactions with Persons Who Commit, Threaten to Commit, or Support Terrorism)
or other governmental action relating thereto.

 

SECOND AMENDMENT TO LEASE – Page 6



--------------------------------------------------------------------------------

13. Brokers. Tenant hereby represents and warrants that it has not dealt with
any real estate brokers or leasing agents in the negotiation of this Amendment,
and that no commissions are payable to any person or party claiming by, through
or under such party as a result of the consummation of the transaction
contemplated by this Amendment, other than Jones, Lang, LaSalle Americas, Inc.
(“Tenant’s Broker”) which represents only Tenant. Tenant agrees to pay Tenant’s
Broker a commission in respect to this Amendment pursuant to separate written
commission agreement made and entered into by and between Tenant and Tenant’s
Broker. LANDLORD AND TENANT EACH HEREBY AGREE TO INDEMNIFY, DEFEND AND HOLD THE
OTHER HARMLESS OF, FROM AND AGAINST ANY AND ALL LOSS, COSTS, DAMAGES OR
EXPENSES, INCLUDING, WITHOUT LIMITATION, ALL ATTORNEYS’ FEES AND DISBURSEMENTS,
BY REASON OF ANY CLAIM OF OR LIABILITY TO ANY BROKER, AGENT, ENTITY OR PERSON
(OTHER THAN TENANT’S BROKER) CLAIMING BY, THROUGH OR UNDER SUCH INDEMNIFYING
PARTY OR AS A RESULT OF SUCH INDEMNIFYING PARTY’S ACTS, OMISSIONS OR COMMITMENTS
AND ARISING OUT OF OR IN CONNECTION WITH THE NEGOTIATION AND EXECUTION OF THIS
AMENDMENT. LANDLORD’S AND TENANT’S INDEMNIFICATION OBLIGATIONS UNDER THIS
PARAGRAPH AND UNDER ANY OTHER PROVISION OF THE LEASE AND THIS AMENDMENT SHALL
SURVIVE THE EXPIRATION OR EARLIER TERMINATION OF THE LEASE.

14. Ratification. Tenant hereby ratifies and confirms its obligations under the
Lease, and Tenant represents and warrants to Landlord that Tenant has no
defenses thereto. All clauses and terms of the Lease, as modified by this
Amendment, are hereby ratified and deemed to apply fully and without exception
to the Premises. Additionally, Tenant hereby further confirms and ratifies that,
as of the date of this Amendment, (a) the Lease is and remains in good standing
and in full force and effect, and (b) Tenant has no current knowledge of any
claims, counterclaims, set-offs or defenses against Landlord arising out of the
Lease or in any way relating thereto or arising out of any other transaction
between Landlord and Tenant.

15. Binding Effect; Governing Law. This Amendment inures to the benefit of and
shall be binding upon Landlord and Tenant and their respective successors and
permitted assigns. This Amendment and the rights of the parties hereunder shall
be governed by and construed in accordance with the laws of the State of Texas.

16. Miscellaneous. Except as specifically amended by the provisions hereof, the
terms and provisions stated in the Lease shall continue to govern the rights and
obligations of Landlord and Tenant with respect to the matters that are the
subject of the Lease; and all provisions and covenants of the Lease are and
shall remain in full force and effect as stated therein, except to the extent
specifically amended by the provisions of this Amendment. The Lease and this
Amendment shall be construed as one instrument. In that regard, the Lease and
this Amendment, including all exhibits and addenda to each such document,
constitute the entire agreement between the parties relative to the subject
matter hereof and thereof and supersede all prior and contemporaneous agreements
and understandings of Landlord and Tenant in connection therewith. Captions and
headings throughout this Amendment are inserted only as a matter of convenience
and are not to be given any effect whatsoever in construing this Amendment.
Words of masculine, feminine or neuter gender shall mean and include the
correlative words of the other genders, and words importing a singular number
shall mean and include the plural number and vice versa. All references in this
Amendment to numbered sections, articles and/or paragraphs are references to the
sections, articles and/or paragraphs hereof, unless otherwise expressly
designated in context. No inference in favor of or against any party shall be
drawn from the fact that such party has drafted any provision of this Amendment
or that such provisions have been drafted on behalf of said party.

 

SECOND AMENDMENT TO LEASE – Page 7



--------------------------------------------------------------------------------

17. Multiple Counterparts. To facilitate execution hereof, this Amendment may be
executed in one or more counterparts as may be convenient or required, and an
executed copy of this Amendment delivered by facsimile or electronic mail
transmittal shall have the effect of an original, executed instrument. All
counterparts of this Amendment shall collectively constitute a single
instrument; but, in making proof of this Amendment, it shall not be necessary to
produce or account for more than one such counterpart. It shall not be necessary
for the signature of, or on behalf of, each party to this Amendment, or that the
signature of all persons required to bind any such party, appear on each
counterpart of this Amendment. Each signature page to any counterpart of this
Amendment may be detached from such counterpart without impairing the legal
effect of the signatures thereon and thereafter attached to another counterpart
of this Amendment identical thereto except having attached to it additional
signature pages.

18. Tenant’s Authority. Each person signing this Amendment on behalf of a party
hereby warrants and represents to the other party that he or she has the lawful
and proper responsibility and authority to execute this Amendment as provided
herein. In addition, if any party comprising Tenant has executed this Amendment
as a corporation or a partnership, Tenant hereby further represents and warrants
to Landlord that (a) such entity is a duly organized and existing corporation or
partnership, as the case may be, under the laws of the applicable state of its
organization, (b) such entity is in good standing under the laws of such
applicable state, (c) such entity is qualified to do business in the state in
which the Premises are situated, (d) such entity has full right and authority to
execute this Amendment, and (e) this Amendment constitutes a valid and legally
binding obligation of such entity, enforceable in accordance with its terms.

19. Recording. Recording of the Lease or this Amendment (or notice thereof) in
any real property records is prohibited, except as may be otherwise hereafter
agreed by Landlord in writing executed by Landlord.

20. Exculpation. This Amendment and the obligations of Landlord under this
Amendment are and shall be and remain subject to and limited by the exculpation
and limitations of Landlord’s liability as are set forth in the Lease
(including, without limitation, pursuant to Paragraphs 7, 8, 16, 32 and 40
thereof).

[SIGNATURE PAGE FOLLOWS.]

 

SECOND AMENDMENT TO LEASE – Page 8



--------------------------------------------------------------------------------

NOTICE OF INDEMNIFICATION

THE PARTIES TO THE LEASE AND THIS AMENDMENT HEREBY ACKNOWLEDGE AND AGREE THAT
THE LEASE AND THIS AMENDMENT CONTAIN CERTAIN INDEMNIFICATION PROVISIONS

The parties hereto have caused this Amendment to be executed effective as of the
Effective Date.

 

LANDLORD: TARRANT COUNTY COLLEGE DISTRICT, a political subdivision of the State
of Texas

By:

 

/s/ Erma C. Johnson Hadley

   

Name:

  Erma C. Johnson Hadley    

Title:

  Chancellor

TENANT:

RADIOSHACK CORPORATION,

a Delaware corporation

By:

 

/s/ Robert C. Donohoo

   

Name:

  Robert C. Donohoo    

Title:

  Vice President, General Counsel & Corporate Secretary

 

SECOND AMENDMENT TO LEASE – Signature Page